UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2406


GERTRUDE CORETTA FENNELL HAMILTON,

                Plaintiff – Appellant,

          v.

SUSANNA H. MURRAY; ERIC C. SCHWEITZER; CATHERINE B.
TEMPLETON; OGLETREE, DEAKINS, NASH, SMOAK & STEWART PC;
DEPUTY CLERK MELISSA NEWMAN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:15-cv-02085-PMD)


Submitted:   April 29, 2016                   Decided:   May 13, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gertrude Coretta Fennell Hamilton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gertrude Coretta Fennell Hamilton filed suit against the

opposing    counsel     and    a     federal     district       court       deputy    clerk

involved in her prior Americans with Disabilities Act suit.                             Her

instant complaint alleged fraud and other misconduct related to

the prior employment litigation.                  The district court dismissed

the suit as frivolous.             Our review of the record and Hamilton’s

contentions on appeal reveal no reversible error.                           Accordingly,

we affirm substantially for the reasons stated by the district

court.     Hamilton v. Murray, No. 2:15-cv-02085-PMD (D.S.C. Oct.

14, 2015).

       In addition, Hamilton sought to bring suit against a deputy

clerk of the court for errors and actions taken as part of her

employment.       Judges possess absolute immunity for their judicial

acts and are subject to liability only in the “clear absence of

all    jurisdiction.”         Stump    v.   Sparkman,         435    U.S.    349,    356-57

(1978).         Similarly,     court    clerks        enjoy    derivative       absolute

judicial immunity when they act in obedience to a judicial order

or under the court’s direction.                 McCray v. Maryland, 456 F.2d 1,

5 (4th Cir. 1972); see also Pink v. Lester, 52 F.3d 73, 78 (4th

Cir.    1995)    (holding     that    causes     of    action       against    clerks    of

court for negligent conduct impeding access to the courts cannot

survive).        Moreover, to the extent Hamilton alleged that the

clerk acted intentionally, this fact alone, even if true, would

                                            2
not deprive her of absolute quasi-judicial immunity from suit.

See Stump, 435 U.S. at 356 (holding that a judge may “not be

deprived of immunity because the action [taken] was in error,

was done maliciously, or was in excess of his authority”).

     Here, Hamilton’s claim is based on her confusion regarding

the docket sheet from her prior case.                 She alleges that the

clerk   intentionally    delayed    entering    the    final    order   in   her

prior case until the Defendants’ bankruptcy stay was in place in

order to prevent Hamilton’s appeal.            However, although summary

judgment was granted on Hamilton’s claim in February 2009, the

clerk could not enter a final order until the counterclaim was

resolved.     This is the delay of which Hamilton complains.                  It

was entirely proper and did not prevent her appeal.                   Moreover,

to the extent Hamilton claims that the bankruptcy stay prevented

her from timely appealing the underlying order, this claim was

raised and rejected in the prior proceeding.

     Hamilton also avers that the court clerk improperly altered

the final court order.        However, the alteration removed language

stating     that   Hamilton   had   agreed   to   the    dismissal      of   the

counterclaim.       Given that Hamilton herself complained of this

language, the alteration did not prejudice her.             There is also a

notation that the final order was later modified to replace a

damaged   document.      Although    Hamilton     asserts      that   this   was



                                      3
wrongful and compensable conduct, she does not aver how this

modification was improper or how she was injured.

       Thus, Hamilton’s claims against the court clerk consist of

assertions that she delayed entry of an order and improperly

altered another order.       Our review of the prior case makes clear

that    no   procedural   inconsistencies           or   damage     to    Hamilton

existed.      Accordingly,      the    claims   against       the    clerk       were

properly dismissed as frivolous.

       As such, we affirm the district court’s judgment.                   We deny

Hamilton’s motion for appointment of counsel.                 We dispense with

oral   argument   because      the    facts   and    legal    contentions         are

adequately    presented   in    the    materials     before   this       court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                        4